As filed with the Securities and Exchange Commission on October 25, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22530 Salient MLP & Energy Infrastructure Fund (Exact name of registrant as specified in charter) 4265 San Felipe, Suite 800, Houston, TX77027 (Address of principal executive offices) (Zip code) John A. Blaisdell 4265 San Felipe, Suite 800, Houston, TX77027 (Name and address of agent for service) 713-993-4675 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2012 Item 1. Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments (Unaudited) August 31, 2012 Shares/Units Fair Value Master Limited Partnerships and Related Companies - 127.5% Coal - 1.6% United States - 1.6% Alliance Holdings GP, L.P. (1)(2) $ Crude/Natural Gas Production - 8.3% United States - 8.3% EV Energy Partners, L.P. (2) VOC Energy Trust Whiting USA Trust II (2) Crude/Refined Products Pipelines - 42.1% United States - 42.1% Enbridge Energy Management, L.L.C. (2)(3) Kinder Morgan, Inc. (2) Kinder Morgan Management, LLC (2)(3) Magellan Midstream Partners, L.P. (1)(2) Plains All American Pipeline, L.P. (1)(2) Sunoco Logistics Partners L.P. (2) Natural Gas/Natural Gas Liquids Pipelines - 31.1% United States - 31.1% Boardwalk Pipeline Partners, LP (2) Eagle Rock Energy Partners, L.P. (2) Energy Transfer Equity, L.P. (1)(2) Enterprise Products Partners L.P. (1)(2) EQT Midstream Partners, LP (2) Regency Energy Partners LP (2) Williams Companies, Inc. (2) Natural Gas Gathering/Processing - 23.2% United States - 23.2% Crosstex Energy, Inc. (2) Crosstex Energy, L.P. (2) DCP Midstream Partners, LP (4) MarkWest Energy Partners, L.P. (2) Off-Gas Partners QP LP (1) PVR Partners, L.P. (2) Targa Resources Corp. (2) Targa Resources Partners L.P. (2) Oil & Gas Field Services - 2.0% United States - 2.0% AIM Water LLC Shipping - 18.1% Bermuda - 2.8% Golar LNG Partners LP (2) Republic of the Marshall Islands - 11.2% Navios Maritime Partners L.P. (2) Teekay LNG Partners L.P. (2) Teekay Offshore Partners L.P. (2) Teekay Offshore Partners L.P. (4) United States - 4.1% Capital Product Partners L.P. (4) Specialty - 1.1% United States - 1.1% Hi-Crush Partners LP Total Master Limited Partnerships and Related Companies (Cost $166,140,551) $ Principal Amount/Shares Corporate Bonds - 2.3% Fair Value Coal - 2.3% United States - 2.3% Arch Coal, Inc., 7.25%, 06/15/2021 (2)(5) $ $ Total Corporate Bonds (Cost $3,812,033) $ Short-Term Investment - 1.9% United States Investment Company - 1.9% Invesco Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (6) (Cost $2,823,223) $ Total Investments - 131.7% (Cost $172,775,807) Credit Facility - (38.1%) ) Other Assets and Liabilities - 6.4% Total Net Assets Applicable to Common Stockholders - 100.0% $ All percentages disclosed are calculated by dividing the indicated amounts by net assets applicable to common shareholders. These securities are held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") the wholly owned C-Corporation. All or a portion of these securities are held as collateral pursuant to the loan agreements or for written call options. Distributions are paid-in-kind. Restricted security has been fair valued in accordance with procedures approved by the Board of Trustees and have a fair value of $12,666,785, which represents 8.4% of net assets. Security exempt from registration under Rule 144A of the Securities Act of 1933.This Security may be sold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2012, the aggregate value of this security was $3,448,500, representing 2.3% of net assets. This security has been deemed liquid based on procedures approved by the Board of Trustees. Rate indicated is the current yield as of August 31, 2012. Written Call Options held at August 31, 2012 Written Call Options Expiration Date Strike Price agreements Fair Value Kinder Morgan, Inc. September 2012 $ PVR Partners, L.P. September 2012 Sunoco Logistics Partners L.P. September 2012 Targa Resources Corp. September 2012 Targa Resources Corp. September 2012 Targa Resources Partners L.P. September 2012 Teekay LNG Partners, L.P. September 2012 Whiting USA Trust II December 2012 Williams Companies, Inc. September 2012 Total Written Call Options (Premiums received $551,903) $ Open FuturesContracts at August 31, 2012 Futures Contracts Sold Number of Contracts Month/ Commitment Notional Amount at Value Unrealized Appreciation (Depreciation) E-mini S&P 500 Index 362 September 2012 $ ) $ ) 30-Year US Treasury Bond
